Plaintiffs in error, hereinafter called the defendants, were jointly charged, tried, and convicted upon an information charging that Bob Jones and Julius Callins did in said county on the 24th day of August, 1934, have in their possession certain intoxicating liquors with the unlawful and willful intent to sell, convey, or otherwise furnish the same.
The jury returned their verdict finding both the defendants guilty and fixing Bob Jones' punishment at confinement in the county jail for 30 days and a fine of $500, and fixing Julius Callins' punishment at confinement in the county jail for 30 days and a fine of $50.
From the judgments entered on the verdict, they appealed by filing in this court on July 10, 1935, a petition in error with the case-made.
It appears from the testimony that three or four peace officers, in serving a search warrant against the Leland Hotel in the city of Pauls Valley on August 24, 1934, found *Page 310 
about 19 cases of whisky and gin, and that the defendants, Jones and Callins, had possession of this whisky and gin.
The defendants did not offer any testimony in the case. No brief has been filed, and there was no appearance on the part of the defendants at the time the cause was assigned for oral argument and final submission.
In cases of this kind, we do not consider it the duty of the court to go into a careful examination of the record to determine whether the trial court erred in the admission or the rejection of testimony.
From an examination of the record, it appears that this appeal is wholly destitute of merit. The evidence of guilt is conclusive, and no material error is apparent.
The judgment and sentences appealed from are therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.